Dewey, J.
This note was made for the purpose of being discounted at the Appleton bank, and the sureties to the same contracted with reference to that object. This purpose was not accomplished; the bank declining to discount the note. The contract, therefore, did not take effect, and the subsequent use of the note by Brinsley, without the consent of the sureties, did not bind the latter. Prescott took the note with the evidence on the face of it, that it was intended to be used at the bank, and received it without any indorsement from the bank, or any reason to suppose that they had put it in circulation. The subsequent indorsement, after the note was dishonored, could not have availed the plaintiff, even if the note had been properly indorsed. Whether properly indorsed or not, we express no opinion.
The case of Adams Bank v. Jones, 16 Pick. 574, bears strongly upon the point, upon which we decide this case. In the case of Elliot v. Abbot, 12 N. H. 549, cited by the plaintiff, the facts were different. It was in the view of the court a case, where the note was subsequently discounted by a third person, not the payee, with the previous assent, or subsequent ratification of the sureties. Exceptions overruled.